Citation Nr: 1632124	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-06 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot metatarsalgia with calcaneal spur and mild hallux valgus deformity of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016 the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving reasonable doubt in favor of the Veteran, bilateral foot metatarsalgia with calcaneal spur and mild hallux valgus deformity of the left foot had its onset during service.


CONCLUSION OF LAW

Bilateral foot metatarsalgia with calcaneal spur and mild hallux valgus deformity of the left foot were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that service connection is warranted for bilateral foot pain  because it began in service and has been ongoing ever since.  

The evidence shows that during the pendency of this appeal the Veteran has been diagnosed with bilateral foot metatarsalgia with calcaneal spur and mild hallux valgus deformity of the left foot.  Having determined that the Veteran has a current disability, the remaining question before the Board is whether the Veteran's bilateral foot problems are related to service

The service treatment records show that on entrance examination in November 1965 the veteran denied any foot conditions or trouble and no foot abnormalities were noted.  In April 1966 he was seen at the podiatry clinic for complaints of arch trouble.  The clinician noted a slight plantar fascia strain.  He was given arch supports.  In September 1966 the veteran again complained of pain along the longitudinal arch of the feet after standing despite arch supports.  The assessment was long arch strain.  On separation from service in March 1968, the veteran denied a history of foot trouble and his feet were clinically evaluated as normal.  

After service, VA treatment records show that in September 2010 the veteran was seen for complaints of chronic foot problems for 44 years since service.  He described constant pain and burning in the plantar aspect of both feet and a deeper aching pain in the plantar surface of both feet.  X-rays revealed some arthritic changes in the large plantar calcaneal spur of the left heel, smaller spur on the right.  The assessment was metatarsalgia, neuritis and neuropathy.  He was given pain medication.  

In support of his claim, the veteran submitted statements from a former co-worker who worked with the veteran from 1980 to 1998, and reported having personal knowledge of the veteran's bilateral foot problems which the veteran informed him had onset in service.  The veteran also submitted a statement from his spouse, who reported having known the veteran since the age of 15, prior to service, and reported witnessing the veteran's foot problems ever since he was released from service.  

The veteran also submitted a May 2016 medical statement from his treating physician who, following a review of the veteran's service treatment records, opined that the veteran's bilateral foot pain was more likely than not caused by or a result of service.  The physician explained that that the veteran developed bilateral foot pain in service, when his plantar fascia were noted to be symptomatic, and he was treated with arch supports and allowed to wear athletic shoes with no relief.  Current x-rays of the veteran's feet revealed chronic arthritic changes in both feet and his plantar fascia bands were thicker than normal due to arthritis.  

The Board acknowledges that in 2011 a VA examiner concluded, following a review of the claims file and an interview of the Veteran, that the claimed disability was less likely than not incurred in or caused by service.  The examiner explained that the current conditions, including small calcaneal spur, mild hallux valgus deformity of left foot and bilateral foot metatarsalgia, were not caused by or related to the acute plantar fascia strain noted in service in 1966 because a plantar fascia strain was an acute and transient condition.  Additionally, the calcaneal spur was consistent with natural aging.  The examiner further noted that hallux valgus deformity was developmental or hereditary.  Finally, the examiner indicated that the current metatarsalgia was an acute and transient condition as well.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that this point has been attained, based on the Veteran's competent and credible report of bilateral foot pain beginning in service and since service, as well as the positive and negative medical evidence, one of which is a competent medical statement that supports the Veteran's contentions; that is, the May 2016 physician's opinion report which attributes his currently diagnosed bilateral foot problems to service.  Additionally, the Veteran's lay assertions that his bilateral foot pain began during service are of probative value.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Accordingly, service connection for bilateral foot metatarsalgia with calcaneal spur and mild hallux valgus deformity of the left foot is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot metatarsalgia with calcaneal spur and mild hallux valgus deformity of the left foot is warranted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


